United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cherry Hill, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1849
Issued: March 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 23, 2007 and August 23, 2006 merit decisions. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule
award claim.
ISSUE
The issue is whether appellant is entitled to a schedule award for greater than 14 percent
permanent impairment of the left leg.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 37-year-old sales and service
associate, filed a Form CA-2 claim for benefits, alleging that he developed a low back condition
causally related to employment factors. The Office accepted the claim for aggravation of lumbar
sprain and herniated disc with regeneration. On December 26, 2002 Dr. Alexander Vaccaro,
Board-certified in orthopedic surgery, performed a decompression and fusion procedure to

ameliorate appellant’s diagnosed conditions of extruded disc fragment left sided, at L4-5 and
L5-S1, with severe discogenic degenerative disease, L4-5 and L5-S1. On November 10, 2003
appellant filed a Form CA-7 claim for a schedule award based on a partial loss of use of his left
leg. In a December 30, 2003 surgical follow-up report, Dr. Vaccaro indicated that appellant’s
condition was progressing except for the fact that he had lost 30 pounds since March.
In an August 27, 2003 report, Dr. David Weiss, an osteopath, found that appellant had 19
percent permanent impairment of the left lower extremity pursuant to the American Medical
Association, Guides to the Evaluation of Permanent Impairment (fifth edition) [loss of strength],
rating 12 percent impairment for motor strength deficit of the left quadriceps based on a 4+ out
of 5 rating at Table 17-8 of the loss of strength and 8 percent for sensory deficit involving the L4
and L5 nerve roots. An Office medical adviser reviewed Dr. Weiss’ report and found that
appellant had 14 percent left lower extremity impairment. He adopted Dr. Weiss’ 8 percent
impairment for decreased sensation at L4-5, but stated that since 4+ weakness was almost
normal, the finding of 4 out of 5 weakness of the quadriceps should be prorated from 12 percent
to a 6 percent strength deficit impairment. On January 8, 2004 the Office granted appellant a
schedule award for 14 percent permanent impairment of the left lower leg. By decision dated
October 14, 2004, an Office hearing representative affirmed the January 8, 2004 decision. By
decision dated March 4, 2005, the Office issued an amended schedule award based on an
increased rate of pay.
In a surgical follow-up report dated October 20, 2004, Dr. Vaccaro stated that appellant
was doing well but occasionally experienced discomfort in his left anterolateral thigh when
undergoing strenuous activity. He noted that there was no evidence of a motor deficit based on
tests. Dr. Vaccaro stated that appellant’s sensory examination was asymmetrical.
In a November 2, 2005 decision,1 the Board set aside the Office’s January 8 and
October 14, 2004 and March 4, 2005 decisions. The Board noted that both Dr. Weiss and the
Office medical adviser used Tables 15-15 and 15-18, the tables for unilateral spinal nerve root
impairment affecting the lower extremity, in rating eight percent impairment due to sensory
deficits using the A.M.A., Guides. The Board noted that these physicians relied on Table 17-8 to
rate appellant’s loss of strength instead of Table 15-18, which, when used with Table 15-16,
could also be used to rate an impairment of the lower extremity due to loss of strength from a
unilateral spinal nerve root impairment, the only accepted condition. The Board therefore
remanded to the Office to obtain a supplemental report from Dr. Weiss addressing why
appellant’s loss of strength of the left leg should not be rated using Tables 15-16 and 15-18, the
tables for loss of strength due to a unilateral nerve impairment, or Table 17-6, the table for
impairment due to unilateral leg muscle atrophy. The Board also directed that Dr. Weiss, in the
event he still considered Table 17-8 the appropriate table to rate appellant’s loss of leg strength
should address the Office medical adviser’s opinion that a Grade 4+ constitutes 6 percent
impairment, where a grade of 4 is 12 percent impairment and a Grade 5 is 0 percent impairment.
The complete facts of this case are set forth in the Board’s November 2, 2005 decision and are
herein incorporated by reference.

1

Docket No. 05-1605 (issued November 2, 2005).

2

By letter to the Office dated November 10, 2005, appellant’s attorney asked to participate
in the selection of an impartial specialist, should such a referral become necessary. By letter
dated November 25, 2005, the Office asked Dr. Weiss to provide a supplemental report
addressing why appellant’s loss of strength of the left leg should not be rated using Tables 15-16
and 15-18 or Table 17-6, as opposed to Table 17-6.
By decision dated January 11, 2006, the Office denied modification of the March 4, 2005
Office decision. The Office noted that appellant’s attorney had requested that he be afforded the
opportunity to participate in the selection of a referee medical examiner, despite the fact that the
Board in its November 2, 2005 decision did not remand to obtain a referee medical examination.
The Office found that, because it did not receive a supplemental impairment evaluation from
Dr. Weiss, as the Board had requested, the medical evidence of record did not establish that
appellant had a left lower extremity impairment greater than the 14 percent already awarded.
In a February 21, 2006 report, Dr. Weiss stated:
“It appears that we agree in terms of sensory deficits to the left L4 nerve root and
to the left L5 nerve root. In terms of the motor strength deficit, one can either use
a motor strength deficit or atrophy, combined with a sensory deficit to arrive at
[appellant’s] left lower extremity impairment rating. Since there is a dispute of
which chart to use in the A.M.A., Guides in regards to the strength deficit, it may
be better to use Table 17-6, page 530 in regards to atrophy. It is noted that here is
a 1.5 centimeter impairment rating. The new total combined left lower extremity
impairment rating would therefore be 16 percent.”
By letter dated March 21, 2006, appellant’s attorney requested a review of the written
record.
By decision dated June 14, 2006, an Office hearing representative set aside the
January 11, 2006 decision and remanded for further development of the medical evidence. The
Office found that Dr. Weiss’ February 21, 2006 supplemental report sufficiently explained the
reasons he chose to utilize Table 17-6 to rate an impairment due to unilateral leg muscle atrophy.
It further found that Dr. Weiss provided rationalized opinion that appellant has 16 percent
permanent impairment of the left lower extremity utilizing the cited table of the A.M.A., Guides.
The Office instructed the district Office on remand to review the pertinent medical record,
particularly Dr. Weiss’ February 21, 2006 supplemental report, and provide a reasoned opinion
regarding the percentage of impairment for appellant’s left lower extremity pursuant to the
A.M.A., Guides. The Office instructed the Office medical adviser to fully explain any
differences between his or her opinion and the opinion of Dr. Weiss, and to issue a de novo
decision regarding appellant’s amended schedule award entitlement.
In a memorandum dated August 21, 2006, an Office claims examiner prepared questions
for the Office medical adviser. He stated:
“This examiner cannot see the rationalization behind Dr. Weiss’ awarding eight
percent based on Table 17-6. Table 17-6(b) indicates, that for calf leg muscle
atrophy for 1 to 1.9 centimeters the impairment percentage for the lower
3

extremity is three to eight percent. This examiner would believe that a 1
centimeter would equate to a three percent impairment, and a 1.9 percent
centimeter atrophy would equate to an eight percent impairment. This examiner
questions whether Dr. Weiss’ giving eight percent for an atrophy far less than 1.9
centimeters is appropriate. Please explain, whether the eight percent can or
should be given for a 1.5 centimeter atrophy.”
In a report dated August 22, 2006, an Office medical adviser found that appellant was not
entitled to a left lower extremity impairment greater than the 14 percent already awarded. He
stated:
“Based upon the latest examination (October 20, 2004) by the treating surgeon,
Dr. Alexander Vaccaro, there is no motor deficit and no sensory deficit which
obviously is an improvement over Dr. Weiss’ examination of August 27, 2003.
Dr. Weiss gave 12 percent for motor strength deficit of the quadriceps and 8
percent for L4 and L5 sensory deficits for a total of 19 percent. There were no
errors except that perhaps 4 + out of 5 weakness is really 6 percent not 12 percent.
If we are to accept Dr. Vaccaro’s findings the rating is now zero percent.”
The Office medical adviser, employing the above analysis, found that appellant reached
maximum medical improvement as October 20, 2004, the date of appellant’s most recent
examination.2
On August 23, 2006 the Office found that the medical evidence of record did not
establish that appellant had a left lower extremity impairment greater than the 14 percent already
awarded. The Office indicated that Dr. Weiss failed to establish that an eight percent rating, the
maximum rating permissible under Table 17-6, was an appropriate rating for a leg atrophy
measuring 1.5 centimeters, when the range for calf leg muscle atrophy under Table 17-6 was
from 1 to 1.9 centimeters.
By letter dated September 6, 2006, appellant’s attorney requested an oral hearing, which
was held on December 12, 2006.
By decision dated February 23, 2007, an Office hearing representative affirmed the
August 23, 2006 decision.

2

The Office noted that the Office medical adviser rejected Dr. Weiss’ finding that appellant reached maximum
medical improvement on April 27, 2003 -- that his condition actually improved as indicated by Dr. Vaccaro’s
October 20, 2004 report -- and rejected his finding that appellant was entitled to eight percent impairment for
atrophy measuring 1.5 centimeters. The Office further found that, pursuant to Dr. Vaccaro’s October 2004 report,
appellant’s impairment rating would be zero percent. Based on these findings, the Office opined that appellant’s
previously paid schedule award was paid based on “erroneous medical information.”

4

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.4 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.5
ANALYSIS
Following the Board’s November 2, 2005 decision, Dr. Weiss in his February 21, 2006
report relied on Table 17-6, page 530, the table used for determining impairment due to
unilateral leg muscle atrophy, to find an eight percent impairment based on muscle atrophy in the
left quadriceps. He noted that he had measured a mild atrophy of 1.5 centimeters, out of a
normal measurement of 1.9 centimeters in the left quadriceps, yielding an impairment between
three percent and eight percent at Table 17-6. As Dr. Weiss found an overall combined left
lower extremity impairment rating of 16 percent, taking into account the 8 percent impairment
for sensory deficit at the L4 and L5 nerve roots, this totaled an 8 percent impairment for atrophy
in the left quadriceps, the maximum impairment permitted under Table 17-6. The Office in its
June 14, 2006 decision found that Dr. Weiss’ report sufficiently explained the reasons he chose
to utilize Table 17-6 for impairment due to unilateral leg muscle atrophy and remanded for
further development of the medical evidence. In its August 23, 2006 decision, the Office found
that Dr. Weiss’ February 2006 report was not sufficient to warrant a schedule award for the left
lower extremity greater than the 14 percent already awarded.
The Board finds that the Office properly determined that appellant failed to submit
medical evidence sufficient to establish that he was entitled to an additional schedule award for
the left lower extremity. The Office credited the opinion of the medical adviser, as opposed to
that of Dr. Weiss, who failed to indicate why appellant’s left quadriceps atrophy yielded an eight
percent rating under Table 17-6. The Office medical adviser reviewed Dr. Weiss’ report and
determined that Dr. Weiss incorrectly relied on left leg atrophy measuring 1.5 centimeters to
render eight percent impairment, the maximum rating permissible under Table 17-6, when the
range for rating quadriceps atrophy under Table 17-6 was from 1 to 1.9 centimeters. He
therefore concluded that Dr. Weiss’ report was not sufficient to support an increase in appellant’s
schedule award. This finding was proper under the A.M.A., Guides.

3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

5 U.S.C. § 8107(c)(19).

5

20 C.F.R. § 10.404.

5

Subsequent to the Office’s decision, appellant requested reconsideration but did not
submit any additional medical evidence. He has not established that he is entitled to a schedule
award for more than 14 percent impairment of the left upper extremity.
Therefore, as there is no other probative medical evidence establishing that appellant
sustained any additional permanent impairment, the Board affirms the Office’s August 23, 2006
and February 23, 2007 decisions finding that he was not entitled to more than 14 percent
permanent impairment to his left leg.
CONCLUSION
The Board finds that appellant has no more than 14 percent impairment of the left leg.
ORDER
IT IS HEREBY ORDERED THAT the Office’s February 23, 2007 and August 23,
2006 decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: March 3, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

